59 F.3d 67
Robert KORNBLUM, Appellant,v.ST. LOUIS COUNTY, MISSOURI, et al., Appellees.
No. 93-4111.
United States Court of Appeals,Eighth Circuit.
March 28, 1995.

Appeal from the United States District Court for the Eastern District of Missouri.
Prior report:  48 F.3d 1031.
Appellant's petition for rehearing by the court en banc is granted.  The opinion and judgment of the court entered on February 15, 1995, are vacated.


1
The case is set for argument Tuesday, May 23, 1995, in St. Louis, Missouri.